            Case 1:19-cv-09439-PKC Document 233 Filed 03/31/20 Page 1 of 1


Y
                                         UNITED STATES
                             SECURITIES AND EXCHANGE COMMISSION
                                   NEW YORK REGIONAL OFFICE                                       Jorge G. Tenreiro
                                                   BROOKFIELD PLACE                               TELEPHONE: (212) 336-9145
                                              200 VESEY STREET, ROOM 400                          TenreiroJ@sec.gov
                                                NEW YORK, NY 10281-1022




                                                                           March 31, 2020

    Via ECF and Facsimile
    Hon. P. Kevin Castel
    United States District Judge
    Southern District of New York
    500 Pearl Street
    New York, NY 10007

          Re:     SEC v. Telegram Group Inc. & TON Issuer Inc., No. 19 Civ. 9439 (PKC)

Dear Judge Castel:

         Telegram’s latest submission—inviting further warring about matters not previously before
the Court—exemplifies why courts do not permit litigants to “assert new arguments or claims
which were not before the court on the original motion.” Siino v. Bd. of Trust. of the N.Y. City
Teachers’ Ret. Sys., No. 08 Civ. 4529, 2009 WL 734076, at *2 (S.D.N.Y. Mar. 13, 2009) (Castel,
J.).1 In any event, as Telegram recognizes, the Court prohibited “the delivery of Grams to the
Initial Purchasers,” which it defined as all “175 entities and high net worth individuals” to whom
Telegram sold Grams. Order at 7, 43. It relatedly concluded that the SEC had shown substantial
evidence that the entirety of the offering was a scheme intended to “reach the public at large.” Id.
at 40. This, together with the unambiguous evidence of resale efforts into the United States
including by foreign underwriters, more than suffices to satisfy Morrison at this stage of the case.
See, e.g., Myun-Uk Choi v. Tower Research Capital LLC, 890 F.3d 60, 66 (2d Cir. 2018)
(explaining that a “plausible allegation” of a domestic transaction was “a sufficient basis to resolve
the extraterritoriality question”). No of this unambiguous order is required, and none is warranted
for the reasons set forth in the SEC’s Application and letter of March 30 (Dkt. 230).

        The SEC respectfully submits that Telegram’s request should be summarily denied.
Alternatively, the SEC is prepared to submit full legal and evidentiary briefing on these questions
at the Court’s request.
                                                     Respectfully submitted,


                                                                 ____________________
                                                                 Jorge G. Tenreiro


1
           Telegram’s citation to Fed. R. Civ. P. 62 is misplaced. Rule 62 grants district courts authority to preserve the
status quo by protecting its orders pending an interlocutory appeal. However, “once a notice of appeal has been filed,
a district court . . . may not ‘adjudicate substantial rights directly involved in the appeal.’” Int’l Ass’n of Machinists &
Aerospace Workers, AFL–CIO v. E. Air Lines, Inc., 847 F.2d 1014, 1017 (2d Cir. 1988) (citation omitted).
